Where the cars of one railroad company were used by another with the mutual understanding at first that there was to be no charge for car service because of other advantages enjoyed by the owner of these cars from the connection between the two companies, then regarded a sufficient compensation, such owner must show when and how this understanding was changed before an implied contract to pay for the continued use of these cars will be raised, or remuneration for their use awarded to the car-owners. Opinion by
MoIyer, A. J.,